Title: To Thomas Jefferson from George Slaughter, 31 May 1781
From: Slaughter, George
To: Jefferson, Thomas


        
          Sir
          Louisville 31st. May 1781
        
        Haveing never recieved any kind of Clothing, or pay shall be much oblig’d to you to let the bearer Mr. Chapman Austin have what money due me, Capt. Benjamin Roberts and Eight months pay for Ensign William Roberts, if not already drawn by Lieutenant Saunders. As to the news of this place I refer you to Mr. Austin who appeares to be an intelligle young Gentleman & I am Yr Excellencies Mo. Ob. Hum Servant,
        
          George Slaughter Commd at Falls Ohio
        
      